   
Exhibit 10.18b
 
Confidential material appearing in this document has been omitted and filed
separately with the Securities and Exchange Commission in accordance with Rule
24b-2, promulgated under the Securities and Exchange Act of 1934, as
amended.  Omitted information has been replaced with asterisks.

 
SECOND AMENDMENT TO
LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
(PERFEXION UPGRADE)
 
This SECOND AMENDMENT TO LEASE AGREEMENT FOR A GAMMA KNIFE UNIT (this “Second
Amendment”) is dated effective as of December 23, 2009 (the “Effective
Date”)  and is entered into by and between GK FINANCING, LLC, a California
limited liability company (“GKF”), or its wholly owned subsidiary whose
obligation under this agreement shall be guaranteed by GKF, and METHODIST
HEALTHCARE SYSTEM OF SAN ANTONIO, LTD., d/b/a Southwest Texas Methodist
Hospital, a Texas corporation ("Hospital").


Recitals:


A.           On October 29, 1996, GKF and Hospital entered into a certain Lease
Agreement For A Gamma Knife Unit (as amended, the “Lease”), which was amended
pursuant to a certain Addendum dated October 31, 1996, Addendum Two dated
October 16, 1997, and an Amendment To Lease Agreement For A Gamma Knife Unit
dated effective December 13, 2003 (the “First Amendment”).
 
B.           Hospital and GKF desire to further amend the Lease to provide for
the replacement and upgrade of the existing Leksell Gamma Knife, Model B (the
“Model B”) that is currently being leased by GKF to Hospital pursuant to the
Lease, with a Leksell Gamma Knife Perfexion unit (such Perfexion unit leased
hereunder is referred to as the “Perfexion”), which will be installed at the
existing Site at which the Model B is currently installed, and contemporaneously
with the de-installation of the Model B.
 
Agreement:


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.           Defined Terms.  Unless otherwise defined herein, the capitalized
terms used herein shall have the same meanings set forth in the Lease.
 
2.           Upgrade of the Model B to the Perfexion.
 
a.      Subject to the terms and conditions set forth herein, GKF shall acquire
and hold title to, and install the Perfexion with new cobalt-60 source, at the
Site (the “Perfexion Upgrade”).  GKF shall use its commercially reasonable
efforts to perform the Perfexion Upgrade on or around April 2010, subject to
availability of the Perfexion from the equipment manufacturer, issuance of all
regulatory approvals, permits and/or waivers, and completion of construction of
the Site.  The parties acknowledge that Hospital may not be able to perform
procedures for several weeks during the Perfexion Upgrade and the deinstallation
of the Model B.  Prior to the Perfexion Upgrade, Hospital shall enter into a
mutually acceptable LGK Agreement with Elekta for the Perfexion.

 
 

--------------------------------------------------------------------------------

 
   
Exhibit 10.18b
 
b.      GKF shall be solely responsible for the construction and preparation of
the Site in connection with the Perfexion Upgrade and the rigging and
installation of the Perfexion.
 
c.      GKF shall be solely responsible for maintenance and service, personal
property taxes, and the cost of insurance coverage for the Perfexion to the same
extent and at the same levels as required under the Lease.
 
d.      In connection with the Perfexion Upgrade, Hospital, at Hospital’s sole
cost and expense, shall provide GKF with Hospital personnel (including Hospital
physicists) and services upon reasonable request and as reasonably required by
GKF, among other things, to oversee, supervise and assist with construction and
compliance with local, state and federal regulatory requirements and with
nuclear regulatory compliance issues and the calibration of the Perfexion.
 
e.      Notwithstanding the foregoing, the Perfexion Upgrade shall be performed
by GKF only after all necessary and appropriate licenses, permits, approvals,
waivers, consents and authorizations, and the proper handling of the cobalt-60
(collectively, the “Permits”), have been obtained by Hospital at Hospital’s sole
cost and expense.  The timing and procedure for the Perfexion Upgrade shall be
as mutually agreed upon between the parties.
 
f.      In consideration for the Perfexion Upgrade, Hospital shall pay to GKF
the sum of *, which shall be paid in full by Hospital to GKF upon shipment of
the Perfexion to the Site.  It is acknowledged by the parties that the foregoing
payment by Hospital as set forth in this Section has been factored by GKF into
the calculation of Hospital’s Per Procedure Payments.
 
g.      Upon request by GKF and at GKF’s reasonable expense, Hospital shall
execute and deliver a commercially reasonable form of consent to sublease if
such a document is reasonably requested by the third party financing company
which holds a security interest in the Perfexion.
 
h.      In order to facilitate Hospital’s earlier use of Elekta’s software that
allows 3T and 1.5T planning scans to be merged, GKF shall use its commercially
reasonable efforts to cause Elekta to issue the necessary software licenses to
allow the use of such software with the Model B (prior to the Perfexion Upgrade)
in addition to its use with the Perfexion.
 
i.       GKF agrees to provide Hospital the option to retain its existing
headframes, fiducial boxes, pin sets and table adapters from the Model B for use
on the Perfexion.  In the event that Hospital exercises this option, GKF also
agrees that it shall, at its sole cost and expense, refurbish such existing
headframes, fiducial boxes, and table adapters (but not the existing pin sets)
for use on the Perfexion.  It is acknowledged that the Perfexion will come with
two (2) new headframes, one (1) new fiducial box, new pin sets and one (1) new
table adapter.
 
j.       GKF, at its cost and expense, shall cover the Perfexion training
tuition costs for those physicians and physicists who will be using the
Perfexion.  Such training shall be on-site at Hospital during a one-week period
to be coordinated between Hospital and Elekta.  Any travel and entertainment
associated with training shall not be the responsibility of GKF.
 
3.           De-Installation of the Model B; No Ownership Interests.  Promptly
following the Perfexion Upgrade, GKF shall de-install, remove and retain all
ownership rights and title to the existing Model B.  Notwithstanding anything to
the contrary set forth in the Lease or herein, Hospital shall have no ownership
interest (or option to purchase any ownership interest) in the Model B and/or
the Perfexion, and Hospital hereby waives any ownership interest (or option to
purchase any ownership interest) in the Model B and/or the Perfexion.

 
 

--------------------------------------------------------------------------------

 
   
Exhibit 10.18b
 
4.           Extension of Lease Term.  In consideration of GKF’s agreement to
perform the Perfexion Upgrade, the Term is hereby extended to the date that is
ten (10) years following the First Perfexion Procedure Date (as hereinafter
defined); provided that (a) if the Perfexion is delivered to the Site prior to
April 7, 2010 (i.e., the former expiration date of the Lease), then, in order to
offset the effect of the earlier delivery of the Perfexion, the Term will be
automatically extended further by the number of days between such Perfexion
delivery date and April 7, 2010; and (b) the Term may be further extended as set
forth in Section 7 below.
 
5.           Compensation.
 
a.      The parties acknowledge that the compensation payable to GKF for the
Perfexion as set forth in this Second Amendment has been negotiated by the
parties at arm’s length based upon reasonable and jointly derived assumptions
regarding the capacity for clinical services available from the Perfexion,
Hospital’s capabilities in providing high quality radiation oncology services,
market dynamics, GKF’s risk in providing the Perfexion, and the provision to GKF
of a reasonable rate of return on its investment in support of the
Perfexion.  Based thereon, the Parties believe that the Per Procedure Payments
represent fair market value for the use of the Perfexion, the de-installation
and removal of the Model B, the Perfexion Upgrade, marketing support,
maintenance and service, personal property taxes, cost of insurance coverage for
the Perfexion, and the other additional services and costs to be provided or
paid for by GKF pursuant to this Second Amendment, and taking into account the
Hospital’s payment pursuant to Section 2.f above.  Hospital undertakes no
obligation to perform any minimum number of procedures on the Perfexion, and the
use of the Perfexion for the performance of procedures is wholly based upon the
independent judgment of physicians who order such procedures to meet the medical
needs of their patients.
 
b.      Commencing from the first procedure performed using the Perfexion at the
Site (the “First Perfexion Procedure Date”) and continuing through the duration
of the Term (as extended hereby), Hospital shall pay to GKF on a monthly basis,
the applicable payments for each and every “Procedure” (as defined below) as set
forth in Exhibit “A” attached hereto (“Per Procedure Payments”).  For the
avoidance of doubt, Per Procedure Payments shall be due and owing to GKF for
each and every Procedure that is performed by Hospital, its representatives,
affiliates, joint ventures and/or partnerships, on an inpatient or outpatient
basis, and/or “under arrangement,” and irrespective of (i) whether the Procedure
is performed on the Perfexion or using any other equipment or devices, or (ii)
the actual amounts billed or collected, if any, pertaining to such Procedures.
The parties acknowledge that the Per Procedure Payments represent fair market
value for the use of the Perfexion as described herein.  As used herein,
"Procedure" means any treatment that involves stereotactic, external, single
fraction, conformal radiation, commonly called radiosurgery, that may include
one or more isocenters during the patient treatment session, delivered to any
site(s) superior to the foramen magnum.
 
c.      On or before the fifteenth (15) day and the last day of each month (or
portion thereof) during the Term of the Lease (as extended hereby), Hospital
shall inform GKF in writing as to the number of Procedures performed during that
month utilizing the Perfexion (and, if applicable, any other equipment or
devices).  If no Procedures are performed utilizing the Perfexion or any other
equipment or devices, no Per Procedure Payments shall be owing by Hospital to
GKF.
 
d.      GKF shall submit an invoice for Per Procedure Payments to Hospital on
the fifteenth (15th) and the last day of each calendar month (or portion
thereof) for the actual number of Procedures performed utilizing the Perfexion
and any other equipment or devices during the first and second half of the
calendar month, respectively.  Hospital shall pay the invoice within thirty (30)
days after submission by GKF to Hospital.  All or any portion of an invoice
which is not paid in full within forty-five (45) days after submission shall
bear interest at the rate of one and one-half percent (1.50%) per month (or the
maximum monthly interest rate permitted to be charged by law between an
unrelated, commercial borrower and lender, if less) until the unpaid invoice
together with all accrued interest thereon is paid in full.

 
 

--------------------------------------------------------------------------------

 
   
Exhibit 10.18b
 
e.      Throughout the Term (as extended hereby) and thereafter until final
settlement of all amounts owed to either party under the Lease, each party shall
have the right at reasonable times and upon reasonable advance notice to
inspect, audit and copy the other party’s books and records which relate to
scheduling and billing of, and reimbursement for, Procedures performed
(utilizing the Perfexion and/or any other equipment or devices) and the Per
Procedure Payments.
 
f.           Notwithstanding the foregoing, the compensation payable to GKF
pertaining to procedures performed prior to the First Perfexion Procedure Date
shall continue to be calculated and paid by Hospital in accordance with the
First Amendment.
 
6.           Marketing Support. The parties obligations with respect to
marketing the Perfexion shall continue in the same manner and with the same
amounts as set forth in Section 6 of the First Amendment.
 
7.           Cobalt Reload.  If GKF and Hospital mutually agree to reload the
Cobalt-60 source (i.e., after six (6) years have elapsed following the First
Perfexion Procedure Date), then, (a) GKF will be solely responsible for the
costs of such Cobalt-60 reloading; and (b) the Term (as extended by this Second
Amendment) shall be further extended for an additional two (2) years, plus the
period of time during which the Perfexion is not in use due to the Cobalt-60
reloading.
 
8.           Termination for Economic Justification.  Notwithstanding anything
to the contrary contained in the Lease or herein, if, at any time after the
initial twelve (12) months following the First Perfexion Procedure Date, based
upon the utilization of the Perfexion and other factors considered relevant by
GKF in the exercise of its reasonable discretion, within a reasonable period of
time after GKF’s written request, Hospital does not provide GKF with a
reasonable economic justification to continue the Lease and the utilization of
the Perfexion at the Hospital, then and in that event, but without waiving any
or all of GKF’s rights or remedies under the Lease, GKF shall have the option to
terminate the Lease by giving a written notice thereof to Hospital not less than
ninety (90) days prior to the effective date of the termination designated in
GKF’s written notice.  Without limiting the generality of the foregoing, for
purposes of this Section, “reasonable economic justification to continue the
Lease” shall not be deemed to exist (and GKF shall have the option to terminate
the Lease) if, during the twelve (12) month period immediately preceding the
issuance of GKF’s written notice of termination, the “Net Cash Flow” is
negative.  As used herein, “Net Cash Flow” shall mean, for the applicable
period, (a) the aggregate Per Procedure Payments actually received by GKF during
such period, minus (b) the sum of the aggregate (i) debt service on the
Perfexion, (ii) maintenance expenses, and (iii) Perfexion-related personal
property taxes and insurance during such period.
 
9.           Supplier and Owner of Perfexion.  The parties hereto agree that,
notwithstanding anything to the contrary set forth herein, the Lease and this
Second Amendment is and shall be treated and interpreted as a "finance lease,"
as such term is defined in Article 2A of the Uniform Commercial Code and Section
2A.103(a)(7) of the Business and Commerce Code (Vernon's Texas Statutes and
Codes), that GKF shall be treated as a finance lessor who is entitled to the
benefits and releases from liability accorded to a finance lessor under Article
2A of the Uniform Commercial Code and Section 2A.103(a)(7) of the Business and
Commerce Code (Vernon's Texas Statutes and Codes).  In furtherance of the
foregoing, Hospital acknowledges that, before signing this Second Amendment, GKF
has informed Hospital in writing (a) that Elekta is the entity supplying the
Perfexion to GKF, (b) that Hospital is entitled (under Section 2A of the Uniform
Commercial Code and Section 2A.103(a)(7) of the Business and Commerce Code
(Vernon's Texas Statutes and Codes)) to the promises and warranties, including
those of any third party, provided to GKF by Elekta which is the entity
supplying the goods in connection with or as part of the contract by which GKF
acquired the Perfexion or the right to possession and use of the Perfexion, and
(c) that Hospital may communicate with Elekta and receive an accurate and
complete statement of those promises and warranties, including any disclaimers
and limitations of them or of remedies.  Hospital also acknowledges that
Hospital has selected Elekta to supply the Perfexion and has directed GKF to
acquire the Perfexion or the right to possession and use of the Perfexion from
Elekta.

 
 

--------------------------------------------------------------------------------

 
   
Exhibit 10.18b
 
10.           Miscellaneous.  This Second Amendment (a) shall be governed by and
construed under the laws of the State of Texas, without reference to its
principles of conflicts of law; and (b) may be executed in separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which counterparts shall together constitute the same
instrument.  The captions and paragraph headings used herein are for convenience
only and shall not be used in construing or interpreting this Second
Amendment.  This Second Amendment together with the Exhibits attached hereto
constitutes the full and complete agreement and understanding between the
parties hereto concerning the subject matter hereof and shall supersede any and
all prior written and oral agreements with regard to such subject matter.
 
11.           Full Force and Effect.  Except as amended by this Second
Amendment, all of the terms and provisions of the Lease shall remain unchanged
and in full force and effect and, together with this Second Amendment, represent
the entire agreement of the parties with respect to the Perfexion and its use by
Hospital.  Unless the context requires otherwise, with respect to the Perfexion,
all references in the Lease to (i) the “Equipment” shall be deemed to mean the
Perfexion; (ii) “Installation” shall be deemed to refer to the Perfexion
Upgrade; (iii) the “LGK Agreement” shall be deemed to refer to the new LGK
Agreement to be executed by Hospital relating to the Perfexion; (iv) the “Site”
shall be deemed to refer to the Site; (v) the “Term” shall be deemed to refer to
the Term, as extended pursuant to this Second Amendment.  To the extent any of
the terms of the Lease conflict with the terms of this Second Amendment, the
terms and provisions of this Second Amendment shall prevail and control.  Where
not different or in conflict with the terms and provisions of this Second
Amendment, all applicable terms and provisions set forth in the Lease are
incorporated within this Second Amendment as is if set forth herein and shall
apply with equal force and effect to the Perfexion.  Nothing set forth in this
Second Amendment shall relieve either party from any or all of its obligations
under the Lease with respect to the Model B, including, without limitation, the
obligation to pay per procedure payments and the service, insurance and property
tax expenses associated with the Model B.
 
IN WITNESS WHEREOF, the undersigned have executed this Second Amendment as of
the day first written above.


GKF:
 
Hospital:
     
GK FINANCING, LLC
 
METHODIST HEALTHCARE SYSTEM OF SAN
   
ANTONIO, LTD., d/b/a Southwest Texas
By:
/s/ Ernest A. Bates, M.D.
 
Methodist Hospital
 
Ernest A. Bates, M.D.
       
Policy Committee Member
 
By:
/s/ Michael D. Beaver
         
Dated:
1/25/10
 
Name:  
Michael D. Beaver
               
Title:
Chief Operating Officer
               
Dated:
12/22, 2009


 
 

--------------------------------------------------------------------------------

 
   
Exhibit 10.18b
 
Exhibit “A”


PER PROCEDURE PAYMENTS



Annual Paid Procedures Performed 
 
Per Procedure Payment
*
 
*
*
 
*



Notwithstanding anything to the contrary set forth herein, for purposes of
determining the Per Procedure Payments, (a) the number of annual Procedures
performed on the Perfexion or using any other equipment or devices shall be
reset to zero (0) at the commencement of each anniversary of the First Procedure
Date; (b) any patient treatment provided on a fractionated basis shall count as
one (1) Procedure; (c) charity cases shall not be counted towards the annual
Procedures performed; and (d) there shall be no retroactive adjustment of the
Per Procedure Payments irrespective of whether the number of Procedures
performed reaches a lower Per Procedure Payment level.  For example, if during
an annual measuring period, the number of annual Procedures totals *, then, the
Per Procedure Payments for the first * Procedures would remain at * per
Procedure while the Per Procedure Payments for the next * procedures (i.e., for
Procedures * through *) would be * per Procedure.  There are no minimum volume
requirements.

 
 

--------------------------------------------------------------------------------

 